Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response for claims filed on 1/07/2022 where claims 5, 12, and 19 are cancelled , claims 21 – 23 are newly added. Claims 1-4, 6-11, 13-18, and 21-23 are pending and ready for Examination.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Applicant’s argument are moot based on new prior art rejection(s).
The Examiner has reviewed the Applicant’s arguments (Pages 9 -13) in their entirety.

The Applicant states (Pages 10 – 11):

“ ... Hong does not disclose monitoring performance information associated with communications between a plurality of UEs located in a geographical region and MEC devices that provides services to the plurality of UEs that are located in the geographical region ... ” 

	The Examiner respectfully reminds the Applicant the features detailed above merely describe conventional standards of  MEC deployments as highlighted in ETSI GS MEC 003 V1.1.1 , “Mobile Edge Computing (MEC) Framework and Reference Architecture”.

	

    PNG
    media_image1.png
    912
    1052
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    254
    983
    media_image2.png
    Greyscale


ETSI clearly teaches on of ordinary skill in the art latency requirements are continuously enforced with respect to Applications and/or services. More importantly if increased latency is detected “ ... the mobile edge orchestrator could decide to select a new host and initiate the transfer of an application or application-related state information from a source host to a target host ...” In addition ESTI recognizes the importance of “ ... requirements of location ...” Hence as the UEs are mobile and in route to a destination they inherently are readily to exist in a particular geographic area or migrate to another geographic area. ETSI states (Section 8.3):


    PNG
    media_image3.png
    441
    1001
    media_image3.png
    Greyscale


ETSI clearly provides one of ordinary skill in the art to solve geographical area data via “ ... geolocation, Cell ID, etc. ...”

Albeit ETSI’s teaching which allow one of ordinary skill in the art to solve the technical problems and features, the Examiner notes for purposes of appeal Ojanpera (“Application Sychronization among Muliple MEC Servers in Connected Vehicle Scenarios”) also teaches the features in the Applicant’s newly amended claims:




















Ojanpera states (see e.g. Abstract):


    PNG
    media_image4.png
    437
    671
    media_image4.png
    Greyscale

See e.g. Page 1, Column 2

    PNG
    media_image5.png
    478
    667
    media_image5.png
    Greyscale


See e.g. Page 2, Section B. Shared World Model:


    PNG
    media_image5.png
    478
    667
    media_image5.png
    Greyscale






















Ojanpera states (Page 4, Section D: Management of the MEC Applications):


    PNG
    media_image6.png
    979
    770
    media_image6.png
    Greyscale



Ojanpera clearly teaches one of the ordinary skill in the art monitoring performance data (e.g. latency) for enforcing performance requirements with respect to MECs and UEs associated with geographical areas and transitioning to one of many target (i.e. candidate) MEC devices based upon the predefined requirements. 

Hence the Applicant’s assertion (Page 11) “ ... the Office Action does not address the newly added features relating to monitoring performance information associated with communications between UEs that are located within a second geographical region and a plurality of candidate devices that provide services to the plurality of UEs that are located within the second geographical region” is moot as the Applicant’s amended claims merely describe the intended use of MEC deployments (e.g., ETSI and/or Ojanpera)


The Examiner notes the utilization of  “historical measure of latency” (see e.g. dependent claim  to facilitate the delivery of MEC services is known in the art. 
Ketyko (US 2019/0306766) states ([0028]): 

    PNG
    media_image7.png
    402
    537
    media_image7.png
    Greyscale







Rahman (US 2020/0204477) states ([0047]):


    PNG
    media_image8.png
    561
    574
    media_image8.png
    Greyscale


The Examiner asserts Ketyco or Rahman provides one of ordinary skill in the art to contemplate claims comprising “... historical measure of latency ...” within the context of delivering services associated with MECs.

The Examiner notes for purposes of Appeal caching services associated with MEC deployments are routinely implemented and utilized by those skilled in the art.  Rahman provides for content caching services (see e.g. [0026], [0027]) as well as Cho (US 2020/0163042, [0059]).

The Examiner notes for purposes of Appeal:

Mueck teaches the selection of a candidate MEC host to support mobility events (US 2020/0274942, [0035], [0064], [0065], [0070]).

Heinonen, “Mobility Management Enhancements for 5G Low Latency Services” teaches the selection of a candidate MEC host (Page 4, Column 1)

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, claim 6 recites “ ... candidate MEC devices to the plurality of of UEs located within the second geographical region” which renders the claim indefinite. It appears an element is missing in conjunction with “of of”  The Examiner respectfully asks the Applicant to provide clarity regarding the deficiency detailed above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-4, 7-11, 14 – 18,  20,  and 22 - 23 are rejected under 35 USC 103 as being unpatentable over Omar (US 2012/0117240) in view of Tester (US 2010/0159871) and in further view of Ojanpera, “Application Synchronization among Multiple MEC Servers in Connected Vehicles Scenarios”, 2018 IEEE 88th Vehicular Technology Conference, August 27t,2018.
	
	Regarding claim 1, Omar discloses a device comprising:

	one or more processors configured to (Omar; see e.g. [0012] “ ... execution by a processor ...”):

	monitor geographical location information of a particular user equipment
("UE") (Omar; Omar teaches the tracking (i.e. monitoring) of various mobility data including latitude/longitude data (i.e. geographical location) of mobile device(s) (i.e. user equipment);

	see e.g. [0029] “ ... the current mobility of an individual mobile device or user may be tracked and maintained by the real time tracker 225 ... the real time tracker 225 provides data to the Unit Mobility Profiler 205 ... real time information related to mobility events, such as latitude/longitude data ...”);

	determine, based on the monitored geographical location, that a probability of
the particular UE being moved from a first geographical region to a second geographical region (Omar;
Omar teaches the determination of a probability a user device will migrate between two distinct areas (i.e. geographical regions);
see e.g. [0026] “The Unity Mobility Profiler 205 ... monitor the mobility of one or more mobile devices to create a unit mobility profile. A unity mobility profile is a type of predictive information that comprises information obtained from the mobility of an individual mobile device, such as, but not limited to, mobility history 210,215,220, a real time tracker 225, and a predefined mobility pattern database 230, Each of these sources of information may represent past or current data on the mobility of an individual device that can be analyzed to predict future mobility of the device”);
	see e.g. [0054] “ ... If mobile device A moves to a new service area, then mobile device B and C will follow  to the same service area with 2 minutes (with 80% probability ...”)
	select, a particular device, out of a plurality of devices (Omar; Omar teaches geographically dispersed agents comprising cache appliances and where a particular agent may be dynamically selected based on the mobility patterns;
	see e.g. [0014] “ ... The map describes expected mobility patterns and expected content usage information. This map may be utilized to reach and enhanced decision regarding where, when, and how to place content on the network ...”
see e.g. [0026] “The Unity Mobility Profiler 205 ... monitor the mobility of one or more mobile devices to create a unit mobility profile. A unit mobility profile is a type of predictive information that comprises information obtained from the mobility of an individual mobile device, such as, but not limited to, mobility history 210,215,220, a real time tracker 225, and a predefined mobility pattern database 230, Each of these sources of information may represent past or current data on the mobility of an individual device that can be analyzed to predict future mobility of the device”); and
	
	instruct the selected particular device to obtain and cache particular content associated with the particular UE, wherein the selected particular device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request (Omar, Omar teaches  the selected particular device is readily able to cache content prior to a request from a user, and therefore enabling the agent to intercept the request so that the content may be subsequently delivered to the user device;
	see e.g. [0018] “ ... Cache appliances may be strategically located at selected foreign agents ... according to the demands for contents across the areas serviced by the network ...”
 	see e.g. [0013] “... The content is prepositioned at the determined location prior to a request from a user ... The content is then advantageously pre-positioned at the determined location ...”).

	Although Omar teaches the intelligent selection of geographically dispersed agents comprising cache appliances to facilitate the delivery of content based on predictive analysis (e.g. probabilities), Omar does not address conventional thresholds associated with probabilities and  the trends of service providers migrating to MECs and therefore does not expressly disclose:

	
	

	determine, based on the monitored geographical location, that a probability of
the particular UE being moved from a first geographical region to a second geographical region exceeds a threshold probability; 

	monitor performance information associated with communications between:

	a plurality of UES that are located within the second geographical region; and

	a plurality of candidate Multi-access Edge Computing (“MEC”) devices that provide services to the plurality of UEs that are located within the second geographical region;

	select, based on the monitored performance information for each candidate MEC device of the plurality of candidate MEC devices and further based on determining that the probability of the particular UE being moved to the second geographical regions exceeds the threshold probability, a particular MEC device, out of the plurality of MEC devices;
	
	
	instruct the selected particular MEC device to obtain and cache particular content associated with the particular UE, wherein the selected particular MEC device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request.

	


However in analogous art Tester discloses:

	determine, based on the monitored geographical location, that a probability of
the particular UE being moved from a first geographical region to a second geographical region exceeds a threshold probability (Tester; Tester teaches the determination of a threshold probability with respect to a UE potentially migrating  and/or relocating dynamically between two distinct geographical regions;
see e.g. [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are geographically distributed resulting in enhanced delivery of content to user devices.
	
	




	Omar in view of Tester discloses:

	select based on determining that the probability of the particular of the particular UE being moved to the second geographical region exceeds the threshold probability, a particular device out of the plurality of devices (The combined solution provides for a selection criteria pertaining to a plurality of devices based on mobility patterns (i.e. Omar) and threshold probabilities (i.e. Tester)) 

	Although Omar in view of Tester provides for the selection of geographically distributed cached appliances based on probability thresholds and predictive mobility patterns, Omar in view of Tester does not  address the trend of service providers migrating to MEC infrastructure and therefore does not expressly disclose:

	select, based on the monitored performance information for each candidate MEC device of the plurality of candidate MEC devices and further based on determining that the probability of the particular UE being moved to the second geographical regions exceeds the threshold probability, a particular MEC device, out of the plurality of MEC devices;

	instruct the selected particular MEC device to obtain and cache particular content associated with the particular UE, wherein the selected particular MEC device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request.

	

	However, in analogous art Ojanpera discloses:

monitor performance information associated with communications between (Ojanpera; Ojanpera teaches the continuous monitoring of latency for UEs for MECs to enforce application requirements for latency sensitive applications and where the monitoring of the performance is associated  with UEs  within a particular geographic area served by multiple MECs or UEs which have migrated to another  particular geographic area also comprising a plurality of MECs;


see e.g. Abstract “... In a high -mobility scenario, such as one involving vehicles, there will be a need for handovers between different MEC servers in order to maintain the required communication latency. Part of the application data may also be relevant to multiple MEC servers, covering overlapping geographic areas or being hosted my different operators ...”

see e.g. Page 1, Column 2 “... vehicle should connect automatically to the optimal MEC server for the edge services ... Vehicles are highly mobile, thus the optimal MEDC server changes whenever a  vehicle moves too far form the serving MEC server. The notion of far in this case depends on the requirements of the application. the limiting factor may be the tolerated communication delay, or it may refer to the boundaries of the geographical area  served by an edge application instance ...”
see e.g. Page 2, Section B “ ... neighboring MEC servers may share some overlapping geographical area or data of interest ...”

see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ... indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met ... latency may play a role in the triggering of the MEC host change ...”):

	a plurality of UES that are located within the second geographical region (Ojanpera; Ojanpera teaches the monitoring of performance information is associated with the dynamic movement of UEs which traverse geographic regions (e.g. the second geographical region) or cross geographical regions;

see e.g. Page 4, Section D: Management of the MEC Applications “ ... whenever the vehicles or platoons are approaching the border of the geographical area  of the serving  MEC host or application instance ... “
see e.g. Page 3, Section C. The Shared World Model Application “ ... traveling in adjacent geographical regions ...” 
see e.g. Abstract “... In a high -mobility scenario, such as one involving vehicles, there will be a need for handovers between different MEC servers in order to maintain the required communication latency. Part of the application data may also be relevant to multiple MEC servers, covering overlapping geographic areas or being hosted my different operators ...”

see e.g. Page 1, Column 2 “... vehicle should connect automatically to the optimal MEC server for the edge services ... Vehicles are highly mobile, thus the optimal MEDC server changes whenever a  vehicle moves too far form the serving MEC server. The notion of far in this case depends on the requirements of the application. the limiting factor may be the tolerated communication delay, or it may refer to the boundaries of the geographical area  served by an edge application instance ...”
see e.g. Page 2, Section B “ ... neighboring MEC servers may share some overlapping geographical area or data of interest ...”); and

	a plurality of candidate Multi-access Edge Computing (“MEC”) devices that provide services to the plurality of UEs that are located within the second geographical region (Ojanpera; Ojanpera teaches MEC devices which provide services to the UEs in geographical regions (e.g. second geographical region) where the UEs traverse or potentialy cross;

see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...  indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”

see e.g. Page 4, Section D: Management of the MEC Applications “ ... whenever the vehicles or platoons are approaching the border of the geographical area  of the serving  MEC host or application instance ... “
see e.g. Abstract “... In a high -mobility scenario, such as one involving vehicles, there will be a need for handovers between different MEC servers in order to maintain the required communication latency. Part of the application data may also be relevant to multiple MEC servers, covering overlapping geographic areas or being hosted my different operators ...”

see e.g. Page 1, Column 2 “... vehicle should connect automatically to the optimal MEC server for the edge services ... Vehicles are highly mobile, thus the optimal MEC server changes whenever a  vehicle moves too far form the serving MEC server. The notion of far in this case depends on the requirements of the application. the limiting factor may be the tolerated communication delay, or it may refer to the boundaries of the geographical area  served by an edge application instance ...”
see e.g. Page 2, Section B “ ... neighboring MEC servers may share some overlapping geographical area or data of interest ...”);

	select, based on the monitored performance information for each candidate MEC device of the plurality of candidate MEC devices, a particular MEC device, out of the plurality of MEC devices (Ojanpera; Ojanpera teaches the dynamic selection of a target MEC device based upon the performance information (e.g. latency) as a result of having to enforce latency with respect to application requirements;

see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...  indicated by the applications in terms of resources, services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”

see e.g. Abstract “... In a high -mobility scenario, such as one involving vehicles, there will be a need for handovers between different MEC servers in order to maintain the required communication latency. Part of the application data may also be relevant to multiple MEC servers, covering overlapping geographic areas or being hosted my different operators ...”

see e.g. Page 1, Column 2 “... vehicle should connect automatically to the optimal MEC server for the edge services ... Vehicles are highly mobile, thus the optimal MEDC server changes whenever a  vehicle moves too far form the serving MEC server. The notion of far in this case depends on the requirements of the application. the limiting factor may be the tolerated communication delay, or it may refer to the boundaries of the geographical area  served by an edge application instance ...”
see e.g. Page 2, Section B “ ... neighboring MEC servers may share some overlapping geographical area or data of interest ...”);

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ojanpera’s MEC scheme. The motivation being the combined solution provides for one of ordinary skill in the art to 

1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).

2. Provide Optimal MEC selection as the cars travers through a Geographical Area or migrate to another Geographical Area resulting in maintaining optimal networking performance with respect to latency.

3. Enables Network Architects to consider overlapping resources within particular geographic areas.

	Omar in view of Tester and in further view of Ojanpera disclose:

select, based on the monitored performance information for each candidate MEC device of the plurality of candidate MEC devices and further based on determining that the probability of the particular UE being moved to the second geographical regions exceeds the threshold probability, a particular MEC device, out of the plurality of MEC devices (The combined solution  provides for a selection criteria scheme based upon threshold probabilities explicitly taught by Tester and performance information  continuously monitored to enforce application requirements as explicitly taught  by Ojanpera;

see e.g. Tester [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”

see e.g. Ojanpera, Page 4, Section D: Management of the MEC Applications) ;

	

	instruct the selected particular MEC device to obtain and cache particular content associated with the particular UE, wherein the selected particular MEC device further intercepts a request for the particular content from the particular UE and provides the particular content to the particular UE based on the request (The combined solution provides for selecting MEC devices associated with caching services based upon upgrading to the MEC scheme explicitly taught by Ojanpera;

	see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”)

	
	Regarding claim 2, Omar in view of Tester and in further view of Ojanpera disclose the device of claim 1, wherein the request is received from the particular UE while the particular UE is located within the second geographical region (Omar; Omar teaches the mobility patterns which provide predictions with respect to the next geographic patterns are directly associated with the eventual request of the user device enroot to the next geographic area; The combined solution provides for mobility patterns (e.g. Omar) and where Ojanpera and/or Tester provides for migrating to a second geographical region;

	see e.g. Omar [0013] “ ... The predictive information relates to a mobile user’s pattern of movement in the network and  to a likelihood the user will request the content in the future. The content is then advantageously pre-positioned at the determined location prior to a request from a user for the content”

	see e.g.   Tester; [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”

	see e.g. Ojanpera;  Abstract “... In a high -mobility scenario, such as one involving vehicles, there will be a need for handovers between different MEC servers in order to maintain the required communication latency. Part of the application data may also be relevant to multiple MEC servers, covering overlapping geographic areas or being hosted my different operators ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are geographically distributed resulting in enhanced delivery of content to user devices.

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ojanpera’s MEC scheme. The motivation being the combined solution provides for one of ordinary skill in the art to 

1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).

2. Provide Optimal MEC selection as the cars travers through a Geographical Area or migrate to another Geographical Area resulting in maintaining optimal networking performance with respect to latency.

3. Enables Network Architects to consider overlapping resources within particular geographic areas.


	Regarding claim 3, Omar in view of Tester and in further view of Ojanpera disclose the device of claim 1, wherein the one or more processors are further configured to:

	determine that a likelihood of the particular UE requesting the particular content, at a time that corresponds to the particular UE being located within the second geographical region, exceeds a threshold likelihood (The combined solution per Omar provides for mobility patterns comprising time which can predict when content will be requested and/or consumed and  Tester provides for  a threshold likelihood is provided by Tester;

	see e.g. [0014] “ ... The map describes expected mobility patterns and expected content usage information. This map may be utilized to reach and enhanced decision regarding where, when, and how to place content on the network ...”
	see e.g. Tester; [0026] “The Unity Mobility Profiler 205 ... monitor the mobility of one or more mobile devices to create a unit mobility profile. A unit mobility profile is a type of predictive information that comprises information obtained from the mobility of an individual mobile device, such as, but not limited to, mobility history 210,215,220, a real time tracker 225, and a predefined mobility pattern database 230, Each of these sources of information may represent past or current data on the mobility of an individual device that can be analyzed to predict future mobility of the device”

	see e.g.  Tester ; [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”)

	wherein instructing the selected particular MEC device to obtain and cache the particular content is based on the determination that the threshold likelihood is exceeded by the likelihood of the particular UE requesting the particular content at the time that corresponds to the particular UE being located within the second geographical region (The combined solution per independent claim 1 provides for a transitional and/or migrational geographic based threshold policy. The combination of these two policies results in instructing the selected particular MEC device to obtain and cache the particular content is based on the determination that the threshold likelihood is exceeded by the likelihood of the particular UE requesting the particular content at the time that corresponds to the particular UE being located within the second geographical region;

	see e.g. Tester; [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”)

	.

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are geographically distributed resulting in enhanced delivery of content to user devices.

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ojanpera’s MEC scheme. The motivation being the combined solution provides for one of ordinary skill in the art to 

1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).

2. Provide Optimal MEC selection as the cars travers through a Geographical Area or migrate to another Geographical Area resulting in maintaining optimal networking performance with respect to latency.

3. Enables Network Architects to consider overlapping resources within particular geographic areas.



	Regarding claim 4. Omar in view of Tester and in further view of Ojanpera disclose the device of claim 1, wherein the particular content includes a first portion that is accessed by the particular UE while the particular UE is located within the first geographical region, wherein instructing the selected particular MEC device to obtain and cache the particular content includes instructing the selected particular MEC device to obtain and cache a second portion of the particular content (The combined solution per Omar provides for delivering portions or segments of content over geographic areas;

	see e.g. Omar, [0045] “ information  regarding the duration of a video and the bitrate of the video may be used by the Utilization Mobility Map module 285 to divide the video into segments that may be delivered or pre-positioned to an number of appliances servicing the service area in which a m mobile user may travel while receiving the content”

	see e.g. Tester, [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”

	see e.g. Ojanpera; Page 1, Column 2 “... vehicle should connect automatically to the optimal MEC server for the edge services ... Vehicles are highly mobile, thus the optimal MEC server changes whenever a  vehicle moves too far from the serving MEC server. The notion of far in this case depends on the requirements of the application. the limiting factor may be the tolerated communication delay, or it may refer to the boundaries of the geographical area  served by an edge application instance ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are geographically distributed resulting in enhanced delivery of content to user devices.

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ojanpera’s MEC scheme. The motivation being the combined solution provides for one of ordinary skill in the art to 

1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).

2. Provide Optimal MEC selection as the cars travers through a Geographical Area or migrate to another Geographical Area resulting in maintaining optimal networking performance with respect to latency.

3. Enables Network Architects to consider overlapping resources within particular geographic areas.


	

	Regarding claim 7, Omar in view of Tester and in further view of Ojanpera disclose the device of claim 1, wherein the one or more processors are further configured to:

	determine, based on the monitored geographical location, a particular location within the second geographical region (Omar;

	see e.g. [0028];
	see e.g. [0029] “ ... the current mobility of an individual mobile device or user may be tracked and maintained by the real time tracker 225 ... the real time tracker 225 provides data to the Unit Mobility Profiler 205 ... real time information related to mobility events, such as latitude/longitude data ...”

	see e.g.  Tester, [0034] “For each UE, a probability that the UE will be in the predetermined geographical area during the predetermined time period is calculated or determined. For those UEs whose having a probability exceeding a threshold, these UEs are identified (and stored as a list)) as UEs that are likely live to move into the geographical area during the relevant time period”); and

	select the particular content based on a measure of relatedness of the particular content to the particular location within the second geographical region (Omar; Omar teaches combining mobility patterns with the pertinence or relatedness of the content to deliver content within a given geographic area

	see e.g. [0037] “ ... Content Audience Profiler 255 and Content Processing Profiler 280 ... combined with data regarding predicted mobility patterns for mobile devices and users, the information gathered by these content profilers better accommodates potential demands for content

	see e.g. [0038] “ ... the Content Audience Profiler 255 may track and provide information on the content preferences of individual mobile uses. Content preferences for an individual mobile user may be stored, for example, in a request profile ... request profile may include data regarding particular content requested by a mobile user in the past ... identified interest ...”
	see e.g. [0039] “ ... Content Audience Profiler 255 analyzes content preferences of multiple users to determine patterns in content preferences ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Tester’s threshold probability scheme. The motivation being the combined solution provides for increased efficiencies in the selection of agents comprising cache appliances which are geographically distributed resulting in enhanced delivery of content to user devices.


	Regarding claim 8, claim 8 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected based on the same rationale

	Regarding claim 9, claim 9 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected based on the same rationale.
	
	Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected based on the same rationale

	Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected based on the same rationale.

	Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
	
	Regarding claim 22, Omar in view of Tester and in further view of Ojanpera disclose the method of claim 15, wherein the particular MEC device is a first MEC device of the plurality of candidate MEC devices, wherein selecting the first MEC device further includes (The combined solution per Ojanpera provides for a plurality of target MEC devices;

	see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...   indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”):

	comparing first performance information, indicating performance of services provided by the first MEC device to the plurality of UEs located within the geographical region, to second performance information indicating performance of services provided by a second MEC device to the plurality of UEs located within the geographical region (The combined solution per Ojanpera provides for comparing MEC devices based upon latency and/or service requirements  in order to make a selection within a specific geographic region;

	see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...   indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”); and selecting the first MEC device based on the comparing (The combined solution per Ojanpera provides for the actual selection after performing the comparison;

	see e.g. Page 4, Section D: Management of the MEC Applications “indicated by the applications in terms of resources, services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ... ”).

	Regarding claim 23 , Omar in view of Tester and in further view of Ojanpera disclose the device of claim 1, wherein the particular MEC device is a first MEC device of the plurality of candidate MEC devices, wherein selecting the first MEC device further includes (The combined solution per Ojanpera provides for a plurality of target MEC devices;

	see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...   indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”):

	comparing first performance information, indicating performance of services provided by the first MEC device to the plurality of UEs located within the geographical region, to second performance information indicating performance of services provided by a second MEC device to the plurality of UEs located within the geographical region (The combined solution per Ojanpera provides for comparing MEC devices based upon latency and/or service requirements  in order to make a selection within a specific geographic region;

	see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...   indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”); and selecting the first MEC device based on the comparing (The combined solution per Ojanpera provides for the actual selection after performing the comparison;

	see e.g. Page 4, Section D: Management of the MEC Applications “indicated by the applications in terms of resources, services, location, and performance (e.g. maximum allowed latency) are met. MEO selects the target MEC host for an application and triggers the relocation procedure ... latency may play a role in the triggering of the MEC host change ... ”).


Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ojanpera’s MEC scheme. The motivation being the combined solution provides for one of ordinary skill in the art to upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”

	Claims 6 and 13 are rejected under 35 USC 103 as being unpatentable over Omar in view of Tester and in further view of Ojanpera and in further view of Ketyko (US 2019/0306766)

	Regarding claim 6,  Omar in view of Tester and in further view of Ojanpera disclose the device of claim 1, wherein the performance information includes latency information associated with services provided by each respective candidate MEC device to the plurality of of UEs located within the second geographical region  (The combined solution  Per Independent claim 1 provides for latency utilized as a parameter associated with services  and which is continuously enforced when selecting a candidate target MEC host (i.e. MEC device)

	see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...  indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”), although Ojanpera teaches a technological environment with MEC infrastructure spanning multiple geographic areas where UEs may transverse or cross geographic boundaries and a selection process to select an optimal MEC host based upon latency, the combined solution does not address conventional historical analysis and/or techniques with respect to networking metrics (e.g. latency), and therefore does not expressly disclose: 

	wherein selecting the particular MEC device further includes determining that the particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices.
	
	However in analogous art Ketyko discloses:

	particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices (Ketyko; Ketyko teaches within the context of UEs consuming services provided by mobile edge computing infrastructure the determination of previous latency (e.g. historical latency) to aide in optimizing services;

	
	see e.g. [0028] “The processor 502 can further include self-learning capabilities, as known in the art ... predict QoE, cost, and last patterns based on previous QoE, cost and latency data stored in the memory ...”

	see e.g. [0001] “... the field of mobile edge computing (MEC) and more particularly  ... supporting MEC services during user mobility”)

	
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ketyko’s AI component comprising historical latency data. The motivation being the combined solution provides for increased efficiencies in targeting a candidate MEC device based upon historical networking metrics (e.g. latency data)

	Omar in view of Tester and in further view of Ojanpera and in further view of Ketyko disclose:

	wherein selecting the particular MEC device further includes determining that the particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices (The combined solution provides for targeting a particular MEC device to enforce networking metrics and or services requirements (i.e. Ojanpera)  based upon lowest historical measure of latency services (i.e. Ketyko) for UEs located in the second geographic regions (i.e. Ojanpera)).


	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ojanpera’s MEC scheme. The motivation being the combined solution provides for one of ordinary skill in the art to 

1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).

2. Provide Optimal MEC selection as the cars travers through a Geographical Area or migrate to another Geographical Area resulting in maintaining optimal networking performance with respect to latency.

3. Enables Network Architects to consider overlapping resources within particular geographic areas.).


	Regarding claim 13,  Omar in view of Tester and in further view of Ojanpera disclose the non-transitory computer-readable claim 8, wherein the performance information includes latency information associated with services provided by each respective candidate MEC device to the plurality of UEs located within the second geographical region  (The combined solution  Per Independent claim 8 provides for latency utilized as a parameter associated with services  and which is continuously enforced when selecting a candidate target MEC host (i.e. MEC device)

	see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...  indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”), although Ojanpera teaches a technological environment with MEC infrastructure spanning multiple geographic areas where UEs may transverse or cross geographic boundaries and a selection process to select an optimal MEC host based upon latency, the combined solution does not address conventional historical analysis and/or techniques with respect to networking metrics (e.g. latency), and therefore does not expressly disclose: 

	wherein selecting the particular MEC device further includes determining that the particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices.

	However in analogous art Ketyko discloses:

	particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices (Ketyko; Ketyko teaches within the context of UEs consuming services provided by mobile edge computing infrastructure the determination of previous latency (e.g. historical latency) to aide in optimizing services;

	see e.g. [0028] “The processor 502 can further include self-learning capabilities, as known in the art ... predict QoE, cost, and last patterns based on previous QoE, cost and latency data stored in the memory ...”

	see e.g. [0001] “... the field of mobile edge computing (MEC) and more particularly  ... supporting MEC services during user mobility”)

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ketyko’s AI component comprising historical latency data. The motivation being the combined solution provides for increased efficiencies in targeting a candidate MEC device based upon historical networking metrics (e.g. latency data)

	Omar in view of Tester and in further view of Ojanpera and in further view of Ketyko disclose:

	wherein selecting the particular MEC device further includes determining that the particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices (The combined solution provides for targeting a particular MEC device to enforce networking metrics and or services requirements (i.e. Ojanpera)  based upon lowest historical measure of latency services (i.e. Ketyko) for UEs located in the second geographic regions (i.e. Ojanpera)).


	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ojanpera’s MEC scheme. The motivation being the combined solution provides for one of ordinary skill in the art to 

1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).

2. Provide Optimal MEC selection as the cars travers through a Geographical Area or migrate to another Geographical Area resulting in maintaining optimal networking performance with respect to latency.

3. Enables Network Architects to consider overlapping resources within particular geographic areas).
	
	 
	Claim 21 is rejected under 35 USC 103 as being unpatentable over Omar in view of Tester and in further view of Ojanpera and in further view of Rahman (US 2020/0204477)

	Regarding claim 21, Omar in view of Tester and in further view of Ojanpera disclose the method of claim 15, wherein the performance information includes latency information associated with services provided by each respective candidate MEC device to the plurality of UEs located within the second geographical region (The combined solution  Per Independent claim 15 provides for latency utilized as a parameter associated with services  and which is continuously enforced when selecting a candidate target MEC host (i.e. MEC device)

	see e.g. Page 4, Section D: Management of the MEC Applications “ Each MEC System has a central component, called MEO, that is aware of the deployed MEC hosts, their capabilities and services, instantiated applications, as well as the network topology ...  indicated by the applications in terms of resources,  services, location, and performance (e.g. maximum allowed latency) are met ... latency may play a role in the triggering of the MEC host change ...  the border of the geographical area of the service MEC host or application instance ...”), although Ojanpera teaches a technological environment with MEC infrastructure spanning multiple geographic areas where UEs may transverse or cross geographic boundaries and a selection process to select an optimal MEC host based upon latency, the combined solution does not address conventional historical analysis and/or techniques with respect to networking metrics (e.g. latency), and therefore does not expressly disclose:

  	wherein selecting the particular MEC device further includes determining that the particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices.

	However in analogous art Rahman discloses:

	particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices (Rahman; Rahman teaches within the context of UEs consuming services provided by mobile edge computing infrastructure the determination of historical latency to aide in optimizing services;
	
	see e.g. [0046] “ ... the AI component 502 can exploit various artificial  (AI) methods or machine learning ... to a data set ... support vector machines (SVMs) ...”

	see e.g. [0047] “ ... implicitly trained ...historical information ... SVCMs can be configured within a classifier construction and feature selection module ... the classifier(s) of the AI component 502 can be used to  automatically learn and perform a number of functions, comprising but not limited  to determining according to a predetermined criterion ... the criteria can comprise but is not limited to ... latency data ... service requirements/characteristics ... UE behavior and/or motion data ...”
	see e.g. [0026] “ MEC servers 102 can facilitate content caching and/or execution of services ...” see e.g. [0027])

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Rahman’s AI component comprising historical latency data. The motivation being the combined solution provides for increased efficiencies in targeting a candidate MEC device based upon historical networking metrics (e.g. latency data)

	Omar in view of Tester and in further view of Ojanpera and in further view of Rahm disclose:

	wherein selecting the particular MEC device further includes determining that the particular MEC device is associated with a lowest historical measure of latency of services provided to the plurality of UEs located within the second geographical region out of the plurality of candidate MEC devices (The combined solution provides for targeting a particular MEC device to enforce networking metrics and or services requirements (i.e. Ojanpera)  based upon lowest historical measure of latency services (i.e. Rahm) for UEs located in the second geographic regions (i.e. Ojanpera)).


	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omar with Ojanpera’s MEC scheme. The motivation being the combined solution provides for one of ordinary skill in the art to 

1.  Upgrade to networking topologies comprising MEC infrastructure and subsequently exploit the inherent advantages of MEC deployments (see e.g. Page 2, Column 2 “ ... MEC can provide better scalability by reducing the traffic load on the core network in addition to lower communication latencies than traditional cloud services”).

2. Provide Optimal MEC selection as the cars travers through a Geographical Area or migrate to another Geographical Area resulting in maintaining optimal networking performance with respect to latency.

3. Enables Network Architects to consider overlapping resources within particular geographic areas.
		
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449